SUTRAS, District Judge.
The plaintiffs in this action are citizens of the state of Missouri, and the defendant company is a corporation created under the laws of the state of Iowa. The plaintiffs declare upon three promissory notes executed by the defendant company and upon an open account for goods sold and delivered. One of the notes sued on is for the sum of $1,187.10, and is payable to the order of plaintiffs. The other two notes are payable to the order of the Millford & North way Manufacturing Company, a corporation created under the laws of the state of Minnesota, — one oeing for the sum of $300, and the other for $700, — and have been assigned and transferred to the plaintiffs. The account sued on is for goods sold to the defendant company by the firm of F. M. Norris & Co., the members of which are citizens of the state of Iowa; said account, in the sum of $184.50, having been assigned to the plaintiffs.
The motion to dismiss is based upon the ground that under the statute of August 13, 1888, an assignee of several choses in action cannot maintain an action thereon in the federal court unless each chose in action exceeds $2,000 in amount. It is clear that the Millford & Northway Manufacturing Company could not have brought an action in this court to recover on the two promissory notes owned by it, for the reason that the aggregate amount due on these notes is less than $2,000. The contention of defendant is that, under the language of the statute, the assignee cannot maintain the action, because the assignor could not. The query is whether the words of the statute are to be construed with literal strictness in this particular, or whether the court is at liberty to *626look beyond tbe mere words of tbe statute, and view them in tbe light of tbe purpose of tbe enactment. In Bushnell v. Kennedy, 9 Wall. 387, it. was said, that:
“It may be observed that the denial of Jurisdiction of suits by assignees has never been taken in an absolutely literal sense. It has been held that suits upon notes payable to a particular individual; or to bearer, may be maintained by the holder without any allegation of -citizenship by the original payee, though it is not to be doubted that the holder’s title to the note could only be derived through transfer or assignment.”
In tbe late case of Holmes v. Goldsmith, 147 U. S. 150, 13 Sup. Ct. Rep. 288, it was held that tbe same rule of construction was applicable to tbe act of August 13, 1888; that, notwithstanding tbe further restriction embodied in the latter enactments, thé rulings in tbe cases arising under tbe judiciary act of 1789 remain “applicable, in so far as they bold that tbe language of tbe statute is to be interpreted by tbe purpose to be effected, and tbe mischief to be prevented.”
In the act of 1888 two general restrictions are found, touching the jurisdiction of tbe circuit court of tbe United States over controversies between citizens of different states; tbe one denying jurisdiction if tbe amount in controversy does not exceed $2,000, and tbe other forbidding the taking cognizance of any suit to recover tbe contents of an assigned promissory note or other chose in action, save foreign bills of exchange, and corporate instruments payable to bearer, unless such suit might have been prosecuted'in tbe federal court if no assignment or transfer bad been made. Tbe first restriction, in regard to tbe amount, is not limited to suits on assigned choses in action, but is general, and applies to all suits between citizens of different states. Tbe purpose of this restriction was to prevent tbe dockets of tbe federal courts from being crowded with cases involving small amounts, and to save litigants, in such cases, from tbe increased expense incident to trials in tbe federal courts. In construing this restriction it has never been held that each separate promissory note or other chose in action sued on must exceed the statutory limitation, in order that jurisdiction of tbe suit might exist. On the contrary, under all tbe statutes, — from that of 1789 to tbe present time, — it has always been tbe rule that tbe aggregate of tbe choses in action sued on constituted tbe amount in controversy, within tbe meaning of tbe statute, and, if this aggregate equaled or exceeded tbe statutory limit, then this requirement of tbe statute was met. Thus, if tbe present plaintiffs bad brought suit on five promissory notes executed by tbe defendant, payable to plaintiffs-, and each, note being for the sum of $500, there could not be any possible question of tbe jurisdiction of this court over such a suit. Tbe suit would have been one of a civil nature, wherein tbe matters in dispute exceeded $2,000, and this is all that tbe statute requires, in this particular. So, also, if tbe five notes in tbe supposed case, each being for $500, bad been made payable, in terms, to a citizen of a state other than Iowa, and had been assigned by .such payee to tbe present plain tiffs, the jurisdiction could not be questioned,
*627Tu the case at. bar tli<; matter in controversy exceeds $2,000, but is composed of a note originally payable to order of plaint ill's, and two notes originally payable to order of the Mi Ilford & North way Manufacturing Company, but ’ now assigned to, and owned by, the plaintiffs; and tlie contention of tbe defendant is that, as the amount of the two notes payable to the manufacturing company is less than $2,000, that company could not have maintained a suit: thereon, and therefore the plaintiffs cannot, under the provisions of the second restriction found in the act of 1888. Literally construed, the language of the statute would seem to deny the jurisdiction, under such circumstances; but under the rule of construction laid down by tin' supreme court in Holmes v. Goldsmith, supra, and the cases therein cited, the true meaning of the restriction is to he sought by an interpretation of tbe purpose» to be effected, and the evil to be remedied. It. will be observed that the restriction as to amount, and that: as to suits by assignees, are wholly separate and distinct parts of the statute. Either one might be repealed without, in any way affecting the language used in the oilier. A change in, or the total abrogation of, the clause regarding the amount, in controversy, would leave the clause in regard to suits by assignees wholly unaffected, and the repeal of the latter clause would leave the former in full force. There is not tiny con neenon between the clauses, either in the language used therein, nor in tin» positions (hew occupy in the statute, nor by reason of the subject-matter. Both in form and substance the two clauses are wholly separate and independent. The purpose to be (‘fleeted, and the evil to be remedied, by the one clause, has no connection with, or relation to, the purpose of the other clause.
The-restriction in regard lo suits upon assigned choses in action Is intended to prevent the creation of jurisdiction by the transfer of claims held by a. citizen of the same state with the debtor to a citizen of another state. The general rub being that the jurisdiction depends upon the adverse citizenship of the parties plaintiff and defendant, it would Ik* an easy matter to emití jurisdiction in regard to claims originating between citizens of (lie same stale by tin- transfer of tin choc- in action to one who was a citizen of a state other than that wherein the party» to be sued resided, unless some restriction was placed upon the right to take jurisdiction over assigned claims. Hence, in the judiciary act of 1789, and in all subsequent acts, a clause limiting the jurisdiction in this particular is To be found. If. never was the jmrpose, however, of these clauses, to define or limit the amount, necessary to be involved in order that the controversy might he within the jurisdiction of the federal courts. That subject was dealt with in another, separate and distinct, part of the statute. The purpose of the clause in regard to assigned choses in action was to prevent, the creation of jurisdiction by the uteri device of transferring tin claim to one who was a citizen of a, state other iban that of the debtor. This clause' has no application to the transfer of choses in action originating between citizens of different states, and never owned by citizens of the same stab;. It does not restrict the jurisdiction over *628such, causes of action, hut is intended to apply only to such, as originate between, or have become the property of, citizens of the same state, and which, so long as they remain the property of the original party, could not be brought within the constitutional grant of jurisdiction over matters in controversy between citizens of different states. In the case at bar, neither of the three promissory notes sued on has ever been the property of a citizen of the same state of which the defendant is a corporation. In the particular of diverse citizenship, an action thereon would always have been within federal jurisdiction, and the transfer thereof to the plaintiffs was not from one who was a citizen of the same state with the defendant. To a transfer of such a character the statutory restriction does not apply. Upon the face of the record, it appears that the parties plaintiff and defendant are citizens of different states; the amount in controversy, as represented by the notes sued on, exceeds $2,000, exclusive of interest and costs; and so far as the declaration is based upon the three notes in question, it counts upon choses in action which have never been owned by a citizen of the same state of which defendant is a corporation, and the transfer thereof was not within the evil intended to be remedied or .prevented by the clause of the statute touching jurisdiction over assigned choses in action. So far, therefore, as the motion to dismiss attacks the jurisdiction touching the three notes declared on, the same is overruled.
In regard to the open account for goods sold by the firm of F. M. Norris & Co., it appears that the members of the firm are citizens of Iowa, and were such when the account was transferred to them. Being citizens of the same state of which the defendant company is a corporation, the cause of action, as originally Owned, was not one within the jurisdiction of the federal court, and jurisdiction could not be created by a transfer thereof to parties residing in a state other than Iowa. As to this cause of action, the motion is sustained.